Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-321

                                        MARCH TERM, 2012

 In re C.P., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 338-9-08 Cnjv

                                                            Trial Judge: Edward J. Cashman

                          In the above-entitled cause, the Clerk will enter:

       Mother appeals termination of her parental rights to her daughter, C.P. On appeal,
mother argues that the trial court misapprehended the importance of preserving the mother-child
bond. We affirm.

       The trial court found the following facts. C.P. was born in April 2003. At the time,
mother and C.P. resided with the maternal grandparents. While in the grandparents’ home,
mother failed to provide for C.P.’s routine hygiene and maintain a clean environment. In August
2007, with mother’s consent, the probate court appointed grandparents as guardians for C.P. The
Department for Children and Families (DCF) recommend that mother begin mental health
counseling and participate in child and family services. The parenting coach identified that C.P.
needed consistent parenting and limit setting from mother. There was also a concern about
mother’s pattern of having close relationships with child sex offenders and exposing the child to
those men. Despite the intervention, mother did not follow through with the recommended
services and continued a relationship with a convicted child sex offender.

        In mid-2008, mother’s relationship with grandparents was becoming increasingly hostile.
The guardianship ended, and mother and C.P. moved out of the grandparents’ home. While on
her own, mother neglected basic cleaning and sanitation. The cat and C.P. regularly wet the bed,
and mother did not clean up or change the sheets. She neglected to wash dishes or dispose of
garbage. In addition, mother continued to date men with a history of child sex abuse. She also
displayed hostile and angry behavior towards grandparents which caused C.P. to react with
aggressive outbursts. Mother could not set consistent rules, and the child lacked a sense of
security and predictability. Due to these concerns, in August 2008, DCF filed a petition to have
C.P. adjudicated a child in need of care or supervision (CHINS). Initially, mother had custody
under a protective order. Following mother’s violation of the order by permitting contact
between the child and a convicted sex offender,1 DCF took custody in February 2009. DCF
placed C.P. with her grandparents, where she continues to reside.


        1
         Following a contested hearing in the family division in February 2009, the court found
that mother knowingly permitted contact between C.P. and a man who was convicted of sex
offenses against children. While this finding was made by a preponderance-of-the-evidence
        Following a contested hearing, C.P. was adjudicated CHINS. The CHINS court found
that mother had placed C.P. in danger by permitting substantial contact between her and a known
child sex offender. The court also found that mother had deliberately been untruthful with DCF
and the court regarding this contact. The termination of parental rights (TPR) court reviewed the
record from the CHINS hearing, and adopted those findings by clear-and-convincing evidence.

        The initial case plan sought reunification with mother. DCF then shifted its goal to add a
concurrent plan of placing C.P. with grandparents for eventual adoption. In March 2010,
following a contested hearing, the court rejected a plan to place the child with the grandparents
under a permanent guardianship.2 In its findings, the court expressed concern about mother’s
history of dating men convicted of sexually abusing minor females. The court found that mother
had lied about these relationships and C.P.’s contact with mother’s boyfriends. The court also
noted that C.P.’s mental health was negatively affected by the strained relationship between
mother and grandparents. The court recounted the opinion of C.P.’s counselor that “it would be
traumatic for [C.P.] if she could not live with her mother.” Ultimately, the court rejected the
permanent guardianship because it could not make the requisite findings by clear-and-convincing
evidence that mother would not be able to resume parenting within a reasonable period of time or
that it was unlikely C.P. would not be adopted. See 14 V.S.A. § 2664(a)(1)-(2). Therefore, the
court approved a permanency plan with the goal of reunification, but admonished mother that
such reunification would first require mother to substantially improve her compliance in a
number of areas.

        In May 2010, DCF filed to terminate mother’s parental rights. The court held a hearing
over five days between January and June 2011.

        In August 2011, the court issued a written order. The court concluded that there was a
change of circumstances due to mother’s lack of improvement. Next, the court considered the
statutory best-interests factors. Based on testimony from a child psychologist, who worked with
C.P. in group and individual settings, the court found that C.P. has reactive attachment disorder
(RAD). Some of C.P.’s symptoms of the disorder are the child’s aggressive and defiant attitude
with caregivers, her inappropriate sexualized behavior with other children, her lack of empathy,
and her bedwetting and chronic constipation. Based on the evidence, the court also found that
C.P. has post-traumatic stress disorder. C.P. exhibits sexualized behavior and has knowledge of
sexual matters beyond her years. The court stressed that the child needs a consistent, competent
caregiver and a trusting environment to overcome these issues. The court concluded that mother
would not be able to resume parenting during a reasonable period of time given her continued
inability to put her child’s needs ahead of her own, and the child’s immediate need for a stable
environment. The court found that grandparents were providing C.P. with consistent care-giving
and appropriately responding to C.P.’s emotional needs. Therefore, the court concluded that
termination was in C.P.’s best interests.

        On appeal, mother does not challenge the court’s findings regarding stagnation. Mother
argues the court’s best-interests analysis was faulty because the court erred in finding that mother
does not play a constructive role in C.P.’s life and that visits with mother were contrary to C.P.’s
best interests. Mother claims that the evidence demonstrated that with proper supervision and


standard, by agreement of the parties, the TPR court reviewed the testimony and made the same
finding by a clear-and-convincing-evidence standard.
       2
         The TPR court also reviewed this evidence, and adopted these findings by a clear-and-
convincing-evidence standard.
                                          2
careful selection of activities, mother’s visits with C.P. were positive. Mother also contends that
the testimony of C.P.’s therapist referred to in the March 2010 order demonstrates that severance
of contact with mother will be traumatic for the child.

        In evaluating a child’s best interests, the family court must consider four statutory factors.
33 V.S.A. § 5114. The most important factor is the likelihood that the natural parent will be able
to resume his or her parental duties within a reasonable period of time. In re B.M., 165 Vt. 331,
336 (1996). “Individual findings of fact will stand unless clearly erroneous, and conclusions of
law will be upheld if supported by the findings. When findings are attacked on appeal, our role
is limited to determining whether they are supported by credible evidence.” In re A.F., 160 Vt.
175, 178 (1993) (citation omitted).

        Mother’s challenge to the court’s best-interests analysis focuses on two of the statutory
factors. First, whether mother “has played and continues to play a constructive role, including
personal contact and demonstrated emotional support and affection, in the child’s welfare.” 33
V.S.A. § 5114(a)(4). Second, she refers to the court’s consideration of the “interaction and
interrelationship of the child with his or her parents, . . . and any other person who may
significantly affect the child’s best interests.” Id. § 5114(a)(1).

         The court did not err in evaluating either of these factors. As to mother’s interaction with
C.P., the court acknowledged that mother and C.P. had recently shared some positive contact
during visits watching movies. Nonetheless, the court found that this experience would not
translate into mother being able to care full time for C.P. and that these moments could not
override the other evidence regarding mother’s negative impact on C.P. C.P.’s psychologist
testified that she had tracked C.P.’s behavior and found that C.P.’s emotional outbursts spiked
around times when she visited with her mother. Based on the psychologist’s testimony, the court
found that C.P. “exhibited an increase[d] level of anxiety and fear for her safety before, during,
and after the times she visited with her mother.” The court concluded that C.P.’s contact with
mother “exacerbates the child’s emotional disorder, triggers the child’s hostile and aggressive
behavior, and impairs the progress the treatment team is making with the child’s long health.”
Thus, notwithstanding isolated moments of positive contact between mother and child, the
findings support the court’s conclusion that contact with mother is contrary to C.P.’s best
interests, and the evidence supports the court’s findings. See In re A.F., 160 Vt. at 178 (findings
must be affirmed if supported by credible evidence).

         Mother also contends that the termination court’s finding that parent-child contact is
contrary to C.P.’s best interests is contradicted by the March 2010 order, which refers to
testimony from C.P.’s counselor that severing contact with mother may cause trauma to C.P.
There is no conflict. In March 2010, C.P.’s counselor expressed that it would be traumatic for
C.P. if she could not live with mother. Yet, mother made no progress towards being able to
parent C.P. At termination, the court found that mother’s post-March 2010 conduct had
demonstrated that “mother will not take the steps necessary to gain the skills and insight to
properly and adequately parent[] this child who is becoming increasingly difficult [to] parent
because of the mother’s repeated failures to address the child’s clearly demonstrated need for
stability, cleanliness, personal safety, and psychological development.”

       This is not a case where “a loving parental bond will override other factors in
determining whether termination of parental rights is the appropriate remedy.” In re J.F., 2006
VT 45, ¶ 13, 180 Vt. 583 (mem.) (noting that while in some cases a loving parental bond will
override other factors, that was not situation here where evidence and findings plainly
demonstrated that parental bond had harmed children). To the contrary, the evidence regarding

                                              3
the best interests of C.P. was extensive, including the following. Mother refused to control her
emotions in front of the child, causing C.P. to be distressed and engage in emotional outbursts.
Mother had provided an unsanitary and chaotic environment for C.P., resulting in C.P. having
RAD and PTSD. She exposed C.P. to known child sex offenders, and refused to discontinue this
pattern. Mother’s current companion has adjudications of sexually assaulting minors, yet mother
deems he can co-parent C.P. and their new baby because she suggests that he targets only
pubescent minors. Mother fails to understand the connection between her choice of companions
and her child’s safety. The child fears for herself when with mother. Mother is unable to
properly care for C.P. and to provide consistent limits to address C.P.’s RAD and PTSD. The
evidence supports the findings, which in turn support the court’s conclusion that the child’s best
interests required termination of mother’s residual parental rights, and thus, legal severance of
the parent-child relationship.

       Affirmed.

                                                BY THE COURT:


                                                _______________________________________
                                                Paul L. Reiber, Chief Justice

                                                _______________________________________
                                                John A. Dooley, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice




                                            4